Exhibit 10.3

SUBLEASE

This Sublease (the “Sublease”) is made as of the 5th day of December, 2007, by
and between Nuance Communications, Inc., a Delaware corporation (“Landlord”),
and SERENA Software, Inc., a Delaware corporation (“Subtenant”).

W I T N E S S E T H:

WHEREAS, by Lease dated as of May 5, 2000, by and between Pacific Shores
Development, LLC, a Delaware limited liability company (“Overlandlord”), as
lessor thereunder, and Landlord, as lessee thereunder (the “Overlease”) (a
redacted copy of which Overlease is attached as Exhibit A hereto, together with
(i) the Memorandum of Commencement of Lease Term executed by Overlandlord and
Landlord and (ii) an unsigned letter (the “Athletic Facility Letter”) dated
March 25, 2002 re: Pacific Shores Center Athletic Facility Membership
Allocations/Policies), Overlandlord leased to Landlord certain space (the
“Premises”) consisting of the four-story building (the “Building”) containing
approximately 141,180 rentable square feet located at 1900 Seaport Boulevard,
Redwood City, California (described in the Overlease as Building 3 – Pacific
Shores Center, Redwood City, California), and its appurtenances, all as more
particularly described in the Overlease; and

WHEREAS, Subtenant desires to sublease from Landlord and Landlord desires to
sublease to Subtenant, a portion of the Premises consisting of the second
(2nd) floor of the Building and containing approximately 35,260 rentable square
feet (hereinafter referred to as the “Subleased Premises”), a plan of which
Subleased Premises is attached hereto as Exhibit B.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. DEMISE OF SUBLEASED PREMISES.

(a) Landlord hereby demises and subleases to Subtenant, and Subtenant hereby
hires and takes from Landlord, exclusive possession of the Subleased Premises
for the term and upon the conditions hereinafter set forth.

(b) Subtenant shall have, as appurtenant to the Subleased Premises, the
non-exclusive right to use, in common with others, (i) the Building Common Area
(as defined below) and (ii) the “Project Common Area” (the latter term shall
refer to the “Common Area” defined in Section 2.02 of the Overlease). “Building
Common Area” shall mean the areas of the Building devoted to non-exclusive uses
(including, without limitation, the main lobby of the Building, fire vestibules,
restrooms, mechanical areas, tenant and ground floor corridors, elevator foyers,
electrical and janitorial closets, telephone and equipment rooms and other
similar facilities maintained for the benefit of tenants and invitees) and
necessary for the reasonable use and enjoyment of the Subleased Premises.
Without the prior written consent of Subtenant, in Subtenant’s sole and absolute
discretion, Landlord shall not grant exclusive use of the reception desk in the
main lobby of the Building to any tenant of the Building. A plan of first floor
delineating the approximate location of the public lobby and other facilities
maintained for the benefit of tenants and invitees is attached hereto as
Exhibit C to this Sublease.



--------------------------------------------------------------------------------

2. TERM.

(a) Subject to the provisions of Section 10 herein, the term of this Sublease
(the “Term”) shall commence on March 1, 2008 (the “Commencement Date”).

(b) The Term shall end on July 31, 2012 (the “Expiration Date”) or shall end on
such earlier date upon which such term may be terminated pursuant to the
provisions hereof or pursuant to law.

(c) Provided there is no then uncured default hereunder, Subtenant shall have
access to the Subleased Premises prior to the Commencement Date beginning on the
date (the “Early Access Date”) that the Conditions Precedent (as defined in
Section 10 below) are satisfied for the purpose of constructing any Alterations
(as defined in Section 6.03 of the Overlease) as may be approved in accordance
with the terms of the Overlease and this Sublease and to operate Subtenant’s
business, provided that such early access shall be subject to all of the terms
and conditions of this Sublease and the Overlease, other than the payment of
Fixed Rent (as defined in Section 4(a) below) and Direct Expenses (as defined in
Section 4(b) below). Subtenant shall deliver to Landlord certificates of
liability, casualty and workmen’s compensation insurance (all in accordance with
the terms and provisions of the Overlease (except that the casualty policy shall
be a “special form” policy ) prior to having any such early access. From and
after the Early Access Date, Subtenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.

3. SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.

(a) This Sublease is in all respects subject and subordinate to the terms and
conditions of the Overlease and to the matters to which the Overlease, including
any amendments thereto entered into with the consent of Subtenant (which consent
shall not be unreasonably withheld, delayed or conditioned), is or shall be
subordinate. Subtenant agrees that Subtenant has reviewed and is familiar with
the Overlease, and will not do or suffer or permit anything to be done which
would result in a default or breach (whether or not subject to notice or grace
periods) on the part of Landlord under the Overlease or cause the Overlease to
be terminated. If, however, the Overlease is terminated prior to its scheduled
expiration, this Sublease shall likewise terminate. Notwithstanding anything to
the contrary in this Sublease, Subtenant shall not be bound by, and this
Sublease shall not be subject and subordinate to any portion of the Overlease
that has been redacted.

(b) Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorporated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis mutandis, Landlord being substituted for “Lessor” thereunder,
Subtenant being substituted for “Lessee” thereunder, and “Subleased Premises”
being substituted

 

2



--------------------------------------------------------------------------------

for “Premises” thereunder, except to the extent that such terms do not relate to
the Subleased Premises or are inapplicable to, or specifically inconsistent with
the terms of this Sublease. For the purposes of incorporation by reference, the
term “Commencement Date”, as used in the Overlease, shall mean the Commencement
Date under this Sublease, the term “Lease Term”, as used in the Overlease, shall
mean the Term under this Sublease, and the term “Expiration Date”, as used in
the Overlease, shall mean the Expiration Date under this Sublease. If there is
any inconsistency between the provisions of this Sublease and the provisions of
the Overlease, the provisions of this Sublease shall prevail as between
Subtenant and Landlord.

(c) The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease (except
to the extent expressly referenced and for the purposes used in this Sublease):
Articles I through III, and Sections 4.01 through 4.07 (provided that the
provisions of Section 4.07 shall be the source for determining what costs may be
passed through to Subtenant as part of the Direct Expenses, as such term is
defined in Section 4.(b) of this Sublease), 5.02(a), 5.03 through 5.05, 6.01,
6.02, 7.01, 7.03, Article VIII, Sections 9.01 (provided that the provisions of
Section 9.01 shall be the source for determining what costs may be passed
through to Subtenant as part of the Direct Expenses, as such term is defined in
Section 4.(b) of this Sublease), 9.02, 9.04, the first sentence of
Section 10.01, Sections 11.06, 12.03 (but only the requirement to notify the
holder of any first mortgage or deed of trust and the last two sentences of
Section 12.03), 16.01, 17.08, 17.15, 17.19, 17.22(b), 17.22(g), 17.24 and
Exhibits A through H and Exhibits J, K, L and M; provided; however, that
notwithstanding such non-incorporation, this Sublease remains subject and
subordinate to all of the foregoing provisions as provided in Section 3(a)
above.

(d) Subtenant shall have the right to use Subtenant’s Proportionate Share of
licenses/memberships or usage rights to the Amenities/Athletic Facility, subject
to the terms and conditions of the Overlease. Based on the Athletic Facility
Letter, and subject to the provisions therein and the terms and conditions of
the Overlease, Subtenant’s initial allocation of such licenses/memberships shall
be 135.

4. RENT.

(a) From and after the Commencement Date, Subtenant shall pay to Landlord annual
fixed rent (the “Fixed Rent”) in the amounts set forth on Schedule 4 attached
hereto. Fixed Rent shall be payable in advance in the monthly installments forth
on Schedule 4, pro-rated on a per diem basis in the case of any partial months
during the Term. Except as otherwise set forth herein, each monthly installment
of Fixed Rent shall be payable on or before the first day of each month, without
notice or demand and without abatement, set-off or deduction.

(b) From and after the Commencement Date, Subtenant agrees to pay to Landlord,
as additional rent hereunder, an amount equal to “Subtenant’s Proportionate
Share” of the following costs and expenses arising from and after the
Commencement Date: (i) the amount payable by Landlord pursuant to Section 4.05
of the Overlease, (ii) the amount payable by Landlord on account of real
property tax (as defined in Section 9.01 of the Overlease) pursuant to
Section 9.01 of the Overlease, and (iii) all costs and expenses of every kind
and nature paid or incurred by Landlord in the operation, maintenance, repair
and replacement of the Building and the

 

3



--------------------------------------------------------------------------------

Building Common Area, including, without limitation, the utility costs described
in Section 19 below (“Landlord’s Building Expenses”) (all such additional rent
payable by Subtenant collectively referred to herein as “Direct Expenses”).
There shall be excluded from the calculation of any management fee imposed by
Landlord on Landlord’s Building Expenses any costs imposed on Landlord under the
Overlease and passed on to Subtenant as part of Direct Expenses. In no event
shall Landlord’s Building Expenses include any costs or insurance deductibles
associated with the repair of any damage to the Building or the Building Common
Area caused by casualty or condemnation; any real property tax directly related
to tenant improvements constructed by or for the benefit of other subtenants of
the Building; depreciation of the Building, Building Common Area or any
equipment; real estate brokers’ commissions; costs and expenses paid directly by
other subtenants of the Building; or capital expenditures except as provided in
Section 6.05 of the Overlease as if such provision was incorporated by reference
herein. For purposes of this Sublease, Landlord’s Building Expenses shall not
include the cost of “Rent” payable by Landlord to Overlandlord under the
Overlease since Landlord is recovering such costs from Subtenant through Fixed
Rent, Direct Expenses, Subtenant Surcharges and other amounts payable under this
Sublease, if any, (as it is the intent of the parties to avoid any “double
charging” for such amounts). In the event the Building is not at least 95%
occupied during any calendar year during the Term, then that portion of
Landlord’s Building Expenses that vary based on occupancy shall be grossed up as
if the Building were 95% occupied for such period. For purposes of this
Sublease, “Subtenant’s Proportionate Share” shall be calculated by dividing the
rentable square footage of the Subleased Premises subject to this Sublease (at
the time in question) divided by the total rentable square footage of the
Building. Initially, the Subtenant’s Proportionate Share is twenty-five percent
(25%).

Subtenant shall pay Direct Expenses in monthly installments on the first day of
each month in an amount set forth in a written estimate by Landlord. Landlord
shall deliver to Subtenant a written estimate of the payments for Direct
Expenses for the upcoming calendar year promptly upon receipt of such similar
statements from Overlandlord, together with copies of the statements received
from Overlandlord. Promptly upon Landlord’s receipt of any year-end statement
from Overlandlord, Landlord shall furnish to Subtenant a similar statement
(“Landlord’s Statement”) of the actual amount of Direct Expenses for the year.
Within fifteen (15) days thereafter, Subtenant shall pay to Landlord, as Direct
Expenses, or Landlord shall remit to Subtenant, as the case may be, the
difference between the estimated amounts paid by Subtenant and the actual amount
of Subtenant’s Proportionate Share of Direct Expenses for such period.

Subtenant shall have the right to review and adjust Landlord’s Statement in
accordance with the procedures set forth in Section 4.08 of the Overlease,
except that the first sentence of Section 4.08(b) shall be inapplicable and is
not incorporated into this Sublease. Subtenant’s review shall be at a location
in the San Francisco Bay area reasonably determined by Landlord. This paragraph
shall survive the expiration or sooner termination of this Sublease.

(c) In addition to the Fixed Rent and Direct Expenses, Subtenant agrees to pay
to Landlord all Subtenant Surcharges (as hereinafter defined) as additional rent
hereunder as hereinafter provided. As used herein, the term “Subtenant
Surcharges” shall mean any and all amounts which become due and payable by
Landlord to the Overlandlord under the Overlease

 

4



--------------------------------------------------------------------------------

(without additional charge or profit to Landlord) as “Additional Rent” (as such
term is defined in the Overlease) which would not have become due and payable
but for the acts and/or failures to act of Subtenant under this Sublease or
which are otherwise attributable to the Subleased Premises, including, but not
limited to: (i) any increases in the Overlandlord’s fire, rent or other
insurance premiums resulting from any act or omission of Subtenant, and (ii) any
additional rent or charges under the Overlease payable by Landlord on account of
any other additional service as may be provided under the Overlease, or with the
consent of the Overlandlord. Subtenant Surcharges shall not include any costs or
charges that have been expressly excluded from other payment obligations of
Subtenant under this Sublease. Subtenant shall pay any Subtenant Surcharge
within fifteen (15) days after the presentation of the Overlandlord’s statements
therefor by the Landlord to Subtenant.

(d) Any failure or delay by Landlord in billing any sum set forth in this
Section 4 shall not constitute a waiver of Subtenant’s obligation to pay the
same in accordance with the terms of this Sublease.

(e) Landlord shall promptly furnish to Subtenant a copy of each notice or
statement from the Overlandlord affecting the Subleased Premises with respect to
Subtenant’s obligations hereunder, including, without limitation, notices of
default against Landlord and statements regarding Additional Rent (as defined in
Section 4.05 of the Overlease). If Landlord, whether at its discretion or on
behalf of Subtenant (pursuant to the prior written request of Subtenant under
such rights as incorporated herein from Section 4.08 of the Overlease), disputes
the correctness of any such notice or statement and if such dispute is resolved
in Landlord’s favor, or if Landlord shall receive any refund of Direct Expenses
or Subtenant Surcharges with or without a dispute, Landlord shall promptly pay
to Subtenant any refund (after deducting from the amount of any such refund an
equitable portion of all reasonable expenses, including court costs and
reasonable attorneys’ fees, incurred by Landlord in resolving such dispute)
received by Landlord in respect (but only to the extent) of any related payments
of Direct Expenses, Subtenant Surcharges or other amounts made by Subtenant less
any amounts theretofore received by Subtenant directly from the Overlandlord and
relating to such refund; provided, however, that, if Landlord is required under
the terms of the Overlease to pay such amounts pending the determination of any
such dispute (by agreement or otherwise), Subtenant shall pay the full amount of
the Fixed Rent, Direct Expenses and Subtenant Surcharges in accordance with this
Sublease and the applicable Overlandlord’s statement or notice. Landlord shall
also promptly remit to Subtenant, Subtenant’s Proportionate Share of any
refunds, if any, paid by Overlandlord to Landlord pursuant to Section 4.07(b) of
the Overlease to the extent that such refund is not otherwise exclusively
attributable to rentable space (other than the Subleased Premises) in the
Building. The provisions of this Section 4(e) shall survive the expiration or
sooner termination of this Sublease.

(f) The Fixed Rent, Direct Expenses, Subtenant Surcharges and any other amounts
payable pursuant to this Sublease shall be paid by Subtenant to Landlord at the
address set forth for notices below, or at such other place as Landlord may
hereafter designate from time to time in writing, in lawful money of the United
States of America, by a good unendorsed check, subject to collection, as and
when the same become due and payable, without demand therefor and without any
deduction, set-off or abatement whatsoever. Any other amounts of additional
rents and other charges herein reserved and payable shall be paid by Subtenant
in the manner and

 

5



--------------------------------------------------------------------------------

to the persons set forth in the statement from Landlord describing the amounts
due as applicable. All Subtenant Surcharges and all other costs, charges and
expenses which Subtenant assumes, agrees or is obligated to pay to Landlord
pursuant to this Sublease shall be additional rent and in the event of
nonpayment thereof Landlord shall have all the rights and remedies with respect
thereto as are herein provided for in case of nonpayment of the Fixed Rent
reserved hereunder.

(g) Subtenant shall, within two (2) business days after the satisfaction of the
Conditions Precedent, pay to Landlord the sum of $21,821.28 to be applied to the
first full monthly installment of Fixed Rent due hereunder.

5. SECURITY DEPOSIT.

(a) Within five (5) business days after the satisfaction of the Conditions
Precedent, Subtenant shall deliver to Landlord a security deposit (the “Security
Deposit”) in the amount of Seventy Thousand Six Hundred Seventeen and 45/100
Dollars ($70,617.45) in cash or in the form of an unconditional, irrevocable
standby letter of credit without documents, i.e., no obligation on Landlord’s
part to present anything but a sight draft, with Landlord as beneficiary,
drawable in whole or in part, providing for payment in Santa Clara County,
California or San Francisco, California, on presentation of Landlord’s drafts on
sight, providing for multiple draws and multiple successors and otherwise both
from a bank and in a form acceptable to Landlord. The Security Deposit shall be
held by Landlord as security for the faithful performance by Subtenant of all
the terms, covenants, and conditions of this Sublease applicable to Subtenant.
If Subtenant defaults with respect to any provision of this Sublease, including
but not limited to the provisions relating to the condition of the Subleased
Premises upon the Expiration Date, Landlord may (but shall not be required to)
use, apply or retain all or any part of the Security Deposit for the payment of
any amount which Landlord may spend by reason of Subtenant’s default or to
compensate Landlord for any loss or damage which Landlord may suffer by reason
of Subtenant’s default and Landlord may draw on all or any part of letter of
credit Security Deposit and thereafter retain any unapplied portion as a cash
Security Deposit. If any portion of the Security Deposit is so used or applied,
Subtenant shall, within ten days after written demand therefor, deposit cash or
a replacement letter of credit (in form and substance subject to the same
requirements as the original letter of credit) with Landlord in an amount
sufficient to restore the Security Deposit to its original amount. Subtenant’s
failure to do so shall be a material default and breach of this Sublease by
Subtenant. The rights of Landlord pursuant to this Section are in addition to
any rights which Landlord may have pursuant to Section 11 below. If Subtenant
fully and faithfully performs every provision of this Sublease to be performed
by it, the Security Deposit or any balance thereof shall be returned (without
interest) to Subtenant within thirty (30) days after Sublease termination and
after Subtenant has vacated the Subleased Premises. Failure of Subtenant to
deliver a replacement letter of credit to Landlord at least forty-five
(45) business days prior to the expiration date of any current letter of credit
shall constitute a separate default entitling Landlord to draw down immediately
and entirely on the current letter of credit and the proceeds shall constitute a
cash Security Deposit.

(b) If, as of September 1, 2009, Subtenant is not then currently in default
under this Sublease, then the amount of the Security Deposit shall be reduced to
Forty-Seven Thousand Seventy-Eight and 30/100 Dollars ($47,078.30), and (i) if
the Security Deposit is then in the

 

6



--------------------------------------------------------------------------------

form of a letter of credit, then on or after such date Subtenant may tender to
Landlord a replacement letter of credit (in form and substance subject to the
same requirements as the original letter of credit) in such reduced amount (in
which case Landlord shall promptly upon such receipt return the existing letter
of credit) or a certificate of amendment to the existing letter of credit
amending the amount of the original letter of credit to such reduced amount, or
(ii) if the Security Deposit is then in the form of cash, Landlord shall apply
the amount by which the Security Deposit is reduced (i.e., $23,539.15) against
the Fixed rent next due and owing from Tenant hereunder.

(c) If the Security Deposit has been reduced as provided in subsection
(b) above, and if, as of March 1, 2011, Subtenant is not then currently in
default under this Sublease, then the amount of the Security Deposit shall be
further reduced to Twenty-Three Thousand Five Hundred Thirty-Nine and 15/100
Dollars ($23,539.15), and (i) if the Security Deposit is then in the form of a
letter of credit, then on or after such date Subtenant may tender to Landlord a
replacement letter of credit (in form and substance subject to the same
requirements as the original letter of credit) in such further reduced amount
(in which case Landlord shall promptly upon such receipt return the existing
letter of credit) or a certificate of amendment to the existing letter of credit
amending the amount of the then-current letter of credit to such further reduced
amount, or (ii) if the Security Deposit is then in the form of cash, Landlord
shall apply the amount by which the Security Deposit is reduced (i.e.,
$23,539.15) against the Fixed rent next due and owing from Tenant hereunder.

6. CONDITION OF SUBLEASED PREMISES. Landlord represents and warrants that the
Subleased Premises shall be delivered on the Early Access Date to the Subtenant
in the Delivery Condition (defined below), broom clean and free of all
tenancies. Landlord shall deliver the Subleased Premises on the Early Access
Date, together with all building systems and subsystems (including but not
limited to the HVAC, gas, electrical, plumbing, sewer, lighting, sprinkler, fire
safety, security, lighting, and ceiling), the roof, windows, doors, exterior
walls, elevator, structural elements and foundation of the Building and the
Building Common Area, in good condition, working order and repair and in
compliance with all applicable laws (the “Delivery Condition”). Subtenant
acknowledges that it enters into this Sublease without any representation or
warranties by Landlord or anyone acting or purporting to act on behalf of
Landlord, as to present or future condition of the Subleased Premises or the
appurtenances thereto or any improvements therein or of the Building, except as
otherwise expressly set forth herein. Subject to the foregoing, it is further
agreed that Subtenant does and will accept the Subleased Premises “as is” in its
present condition and Landlord has no obligation to perform any work therein or
contribute to the cost of any work.

7. FAILURE OF OVERLANDLORD TO PERFORM OBLIGATIONS. Subtenant acknowledges and
agrees that Landlord shall have no obligation to provide any services to the
Subleased Premises or to perform the terms, covenants, conditions or obligations
contained in the Overlease on the part of Overlandlord to be performed, except
as otherwise set forth in this Sublease. Subtenant agrees to look solely to
Overlandlord for the furnishing of such services and the performance of such
terms, covenants, conditions or obligations. In the event that Overlandlord
shall fail to furnish such services or to perform any of the terms, covenants,
conditions or obligations contained in the Overlease on its part to be
performed, Landlord shall be under no obligation or liability whatsoever to
Subtenant for such failure (except to the extent

 

7



--------------------------------------------------------------------------------

such failure was caused by Landlord’s gross negligence), but Landlord shall,
upon the request of Subtenant, use commercially reasonable efforts to compel
Overlandlord’s performance and otherwise reasonably cooperate with Subtenant to
enforce Overlandlord’s obligations. In any event, Subtenant shall not be allowed
any abatement or diminution of rent under this Sublease because of
Overlandlord’s failure to perform any of its obligations under the Overlease
unless abatement is available under the Overlease.

8. CASUALTY AND CONDEMNATION. Notwithstanding anything to the contrary contained
in this Sublease or in the Overlease, Subtenant shall not have the right to
terminate this Sublease as to all or any part of the Subleased Premises, or be
entitled to an abatement of Fixed Rent, Direct Expenses or any other item of
rental, by reason of a casualty or condemnation affecting the Subleased Premises
unless Landlord is entitled to terminate the Overlease or is entitled to a
corresponding abatement with respect to its corresponding obligation under the
Overlease. If Landlord is entitled to terminate the Overlease for all or any
portion of the Subleased Premises by reason of casualty or condemnation,
Subtenant may terminate this Sublease as to any corresponding part of the
Subleased Premises by written notice to Landlord given at least five
(5) business days prior to the date(s) Landlord is required to give notice to
Overlandlord of such termination under the terms of the Overlease (provided
Subtenant has received reasonable advance notice of such date(s)).

9. CONSENTS. In all provisions of the Overlease requiring the approval or
consent of the “Lessor,” Subtenant shall be required to obtain the approval or
consent of both Overlandlord and Landlord (which consent of Landlord shall not
be unreasonably withheld, delayed or conditioned so long as the consent of
Overlandlord has been obtained). In no event shall Landlord be liable for
failure to give its consent or approval in any situation where consent or
approval has been withheld or refused by Overlandlord, whether or not such
withholding or refusal was proper. Notwithstanding the foregoing, Landlord and
Subtenant shall cooperate in good faith to obtain any such consent of
Overlandlord.

10. CONDITIONS PRECEDENT; CONSENT OF OVERLANDLORD TO THIS SUBLEASE. Landlord and
Subtenant agree that this Sublease is subject to the following conditions
precedent (the “Conditions Precedent”): (i) the execution and delivery of this
Sublease by Landlord and Subtenant and (ii) Landlord obtaining the written
consent (the “Consent”) of Overlandlord as provided in the Overlease and
otherwise in a form reasonably acceptable to Landlord and Subtenant. It is
expressly understood and agreed that notwithstanding anything to the contrary
contained herein, the Term shall not commence, nor shall Subtenant take
possession of the Subleased Premises or any part thereof, until the Consent has
been obtained. Each of Landlord and Subtenant hereby agrees that it shall
reasonably cooperate in good faith with the other and shall comply with any
reasonable requests made of it by the other party or Overlandlord in the
procurement of the Consent. In no event shall Landlord or Subtenant be obligated
to make any payment to Overlandlord in order to obtain the Consent or the
consent to any provision hereof, except as expressly provided in Article XI of
the Overlease.

Notwithstanding anything to the contrary in this Sublease, if the Consent is not
obtained within (i) ten (10) business days after submission thereof to
Overlandlord by Landlord, then the Commencement Date shall be delayed,
day-for-day, for each day of delay in receiving the Consent beyond such
10-business day period, and (ii) sixty (60) days after submission thereof to
Overlandlord by Landlord, then each of Landlord and Subtenant shall have the
right to terminate this Sublease effective upon written notice to the other.

 

8



--------------------------------------------------------------------------------

11. DEFAULTS. Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Overlease, Landlord shall be entitled to exercise any and all
of the rights and remedies to which it is entitled by law, including, without
limitation, the remedy of summary proceeding, and also any and all of the rights
and remedies specifically provided for in the Overlease, which are incorporated
herein and made a part hereof, with the same force and effect as if herein
specifically set forth in full, and that wherever in the Overlease rights and
remedies are given to Overlandlord therein named, the same shall be deemed to
refer to Landlord herein.

12. NOTICE. Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Landlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Landlord or
Subtenant, as the case may be, by like notice):

 

(a)    If intended for Landlord, to:

  Nuance Communications, Inc.   One Wayside Road   Burlington, MA 01803   Attn:
Director Global Ops/Real Estate   and   Nuance Communications, Inc.   One
Wayside Road   Burlington, MA 01803   Attn: General Counsel

with a copy to:

  Langer & McLaughlin, LLP   137 Newbury Street, Suite 700   Boston, MA 02116  
Attn: Doug McLaughlin, Esq.

(b)    If intended for Subtenant, to:

  SERENA Software, Inc.   3445 NW 211th Terrace   Hillsboro OR 97124   Attn:
Real Estate Manager

 

9



--------------------------------------------------------------------------------

with a copy to:

   (prior to the Commencement Date)    Serena Software, Inc.    2755 Campus
Drive    San Mateo CA 94403    Attn: General Counsel   

(after the Commencement Date)

SERENA Software, Inc.

1900 Seaport Boulevard

  

Redwood City, CA 94063

Attn: General Counsel

All such notices shall be deemed to have been served on the date of actual
receipt or rejection thereof (in the case of hand delivery), or one (1) business
day after such notice shall have been deposited with a reputable overnight
courier, or three (3) business days after such notice shall have been deposited
in the United States mails within the continental United States (in the case of
mailing by registered or certified mail as aforesaid).

13. BROKER. Each of Landlord and Subtenant represents and warrants to the other
that it has not dealt, either directly or indirectly, with any broker in
connection with this Sublease other than Newmark Knight Frank and Colliers
Parrish (collectively, the “Broker”) and Landlord shall be solely responsible
for all fees of the Broker pursuant to a separate written agreement. Each of
Landlord and Subtenant shall indemnify the other from and against any and all
loss, costs and expenses, including reasonable attorney’s fees, incurred as a
result of a breach of such representation and warranty.

14. COUNTERPARTS. This Sublease may be executed in one or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

15. QUIET ENJOYMENT. Landlord agrees that, upon Subtenant’s paying the Fixed
Rent, Direct Expenses, Subtenant Surcharges, additional rent and other charges
herein reserved, and provided Subtenant is not in default hereunder (beyond any
applicable notice and cure period), Subtenant shall and may peaceably hold and
enjoy the Subleased Premises during the term of this Sublease, without
interruption or disturbance from Landlord or persons claiming through or under
Landlord, subject, however, to the terms of this Sublease and to the terms and
conditions of the Overlease and all matters to which the Overlease is or may be
subject.

16. PARKING. Subtenant shall have the right to use a number of parking spaces
equal to Subtenant’s Proportionate Share of the total parking spaces allocated
to Landlord under the Overlease. Said parking spaces shall be on a
non-designated basis. Landlord shall not grant to any other subtenant of the
Building more than such subtenant’s proportionate share of the total parking
spaces allocated to Landlord under the Overlease. Subject to the foregoing,
Landlord shall act in good faith to facilitate the availability of the parking
spaces allocated to Subtenant, but Landlord does not guarantee the availability
of those spaces at all times against the actions of other tenants of the
Building, the Project and guests, visitors, invitees and users of the Building
and the

 

10



--------------------------------------------------------------------------------

Project amenities; provided, however, if after the Commencement Date Subtenant
demonstrates to Landlord’s satisfaction there is significant interference with
Subtenant’s ability to park in the vicinity of the Building, then at Subtenant’s
written request to Landlord, Landlord shall request on behalf of Subtenant that
Overlandlord designate Subtenant’s Proportionate Share of certain parking spaces
in the vicinity of the Building as reserved for Subtenant and/or Subtenant’s
visitors, subject to Subtenant paying the cost of same.

17. SIGNAGE. Subtenant shall have the right, at no cost to Landlord, to
Subtenant’s Proportionate Share of any building-standard exterior monument
(including monument signage in the parking lot and at the front of the Building)
and Building directory signage afforded to Landlord under the Overlease.
Additionally, Subtenant shall have the right, at no cost to Landlord, to install
signage in the second floor of the Building that is visible from the lobby area
of the first floor of the Building. Without the prior written consent of
Subtenant, in Subtenant’s sole and absolute discretion, Landlord shall not grant
exclusive right to any signage in the main lobby of the Building to any tenant
of the Building.

18. REPRESENTATIONS AND WARRANTIES OF LANDLORD. Landlord represents and warrants
that as of the date of this Sublease (a) the copy of the Overlease attached
hereto as Exhibit A is a true and complete copy of the Overlease and except as
set forth therein or herein, there are no additional amendments, modifications
or other agreements between Landlord and the Overlandlord with respect to the
Subleased Premises, (b) the Overlease is in full force and effect, (c) Landlord
has not received written notice from Overlandlord that Landlord is in default of
the Lease, except for any default which has heretofore been cured, (d) to the
best of Landlord’s knowledge there are no defaults on the part of either the
Overlandlord or Landlord under the Overlease and no event has occurred which,
with the giving of notice and the passage of time, would constitute a default
under the Overlease, (e) Landlord is in full and complete possession of the
Subleased Premises and has not assigned or sublet any portion of the Subleased
Premises, (f) Landlord has not previously sold, transferred, assigned or
encumbered the Landlord’s interest in the Subleased Premises, and (g) to the
best of Landlord’s knowledge neither Landlord nor Landlord’s employees, agents
or contractors have released any Hazardous Materials on the Subleased Premises
in violation of law. In no event shall Subtenant be responsible for any
remediation of Hazardous Materials identified in Exhibit “I” of the Overlease
which were at the Building prior to the commencement date of the Overlease or
were released by Landlord or its employees, agents or contractors at the
Building, except to the extent that the same are exacerbated by the negligence
or willful misconduct of Subtenant or its employees, agents, contractors,
invitees or licensees.

19. LANDLORD’S BASIC SERVICES TO SUBTENANT. Landlord shall, during Subtenant’s
occupancy of the Subleased Premises, furnish:

(a) hot and cold water at the existing points of supply provided for kitchen,
coffee bar, drinking, lavatory and toilet purposes;

(b) during the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday and from
8:00 a.m. to 1:00 p.m. on Saturdays (“Building Hours”), central heat and air
conditioning at such temperatures and in such amounts as are reasonably
considered to be standard for similarly

 

11



--------------------------------------------------------------------------------

situated buildings in the San Francisco Bay area or as may be permitted or
controlled by law and rules and regulations. If Subtenant desires HVAC service
during non-Building Hours, Subtenant shall provide not less than 4 hours advance
notice to Landlord’s designated HVAC contact. For any such non-Building Hours
HVAC service, Subtenant shall pay for such service on an hourly basis at the
rate then established by Landlord, as the same may be reasonably adjusted by
Landlord from time to time during the Term. The initial rate for such
non-Building Hours HVAC service is $150.00 per hour;

(c) routine maintenance, repairs, and exterior maintenance (including both the
exterior side and the interior side of the curtain wall’s glass and glazing, and
window washing), painting and electric lighting service for all public areas of
the Building in the manner and to the extent deemed by Landlord to be standard
for a first-class office building;

(d) janitorial service on a five (5) day week basis, excluding holidays.
Landlord shall not be required to provide janitorial services to above standard
improvements installed in the Subleased Premises by Subtenant. Upon thirty
(30) days prior written notice to Landlord, Subtenant may elect to provide its
own janitorial service to the Subleased Premises (provided, however, the service
provider selected by Subtenant shall be subject to the reasonable approval of
Landlord), and during any period in which Subtenant provides its own janitorial
service to the Subleased Premises as herein allowed, Landlord’s Building
Expenses allocated to Subtenant shall be adjusted to exclude janitorial costs
allocable to the Subleased Premises (but not for any janitorial costs allocable
to any Building Common Areas;

(e) an electrical system to convey power delivered by public utility providers
selected by Landlord in amounts sufficient for normal office operations during
normal office hours; and

(f) public elevator service serving the floors on which the Subleased Premises
are situated, 8:00 a.m. to 6:00 p.m. Monday through Friday, except for national
holidays; provided, however, that during non-Building Hours, public elevators
shall be available to Subtenant and its employees and invitees as follows:
elevators operate via card readers in the elevators which can be programmed by
floor, date and time to require card keys for access twenty four hours a day,
seven days a week.)

Because utility consumption within the Subleased Premises is monitored by master
meters for the Building, Landlord shall have the right (but not the obligation),
to conduct a survey of electrical use by all of the tenants in the Building. If,
in Landlord’s reasonable judgment, Subtenant’s use of electricity and/or air
conditioning is in excess of normal office use or outside of normal office
hours, Subtenant shall pay to Landlord, as a Subtenant Surcharge within fifteen
(15) days after billing (accompanied by supporting documentation), Landlord’s
reasonable estimation of the additional costs of such usage (without profit or
overhead to Landlord). Subtenant agrees to reply to Landlord’s request for a
survey of electrical and air conditioning uses in the Subleased Premises.

20. MAINTENANCE AND REPAIR BY LANDLORD. Except as provided in Section 21 below,
Landlord shall comply in all respects with its maintenance and repair
obligations under Section 6.01 of the Overlease and, subject to the provisions
of Section 7 above, use reasonable efforts to cause Overlandlord to perform its
maintenance and repair obligations under Sections 6.01 and 6.02 of the
Overlease.

 

12



--------------------------------------------------------------------------------

Should Landlord default (as provided in Section 12.03 of the Overlease, as the
same is incorporated in this Sublease as hereinbefore provided) with respect to
its obligation to make any of the repairs assumed by it hereunder with respect
to the Building, Subtenant shall have the right to perform such repairs and
Landlord agrees that within thirty (30) days after written demand accompanied by
detailed invoice(s), it shall pay to Subtenant the cost of any such repairs
together with accrued interest from the date of Subtenant’s payment at the
Agreed Rate (as defined in the Overlease). Landlord shall not be liable to
Subtenant, its employees, invitees, or licensees for any damage to person or
property, and Subtenant’s sole right and remedy shall be the performance of said
repairs by Subtenant with right of reimbursement from Landlord of the reasonable
fair market cost of said repairs, not exceeding the sum actually expended by
Subtenant, together with accrued interest from the date of Subtenant’s payment
at the Agreed Rate, provided that nothing herein shall be deemed to create a
right of setoff or withholding by Subtenant of Fixed Rent or Additional Rent or
any other amounts due herein. Subtenant hereby expressly waives all rights under
and benefits of Sections 1941 and 1942 of the California Civil Code or under any
similar law, statute or ordinance now or hereafter in effect to make repairs and
offset the cost of same against rent or to withhold or delay any payment of rent
or any other of its obligations hereunder as a result of any default by Landlord
under this Section 20.

21. MAINTENANCE AND REPAIR BY SUBTENANT. Subtenant shall maintain and repair the
interior of the Subleased Premises and keep the same in good condition, except
for (i) ordinary wear and tear, (ii) damage to the Subleased Premises by fire,
earthquake, act of God or the elements, (iii) damage caused by Landlord or
Overlandlord, (iv) latent defects of improvements in the Subleased Premises
constructed by Landlord or Overlandlord, (v) structural portions of the
Premises, (vi) the items to be provided or maintained by Landlord under this
Sublease, and (vii) the items to be provided or maintained by Overlandlord under
the Overlease. Subtenant’s obligation shall include, without limitation, the
obligation to maintain and repair all interior walls, floors, ceilings and
fixtures within the Subleased Premises, and to repair all damage caused by
Subtenant, its agents, employees, invitees and licensees to the utility outlets
and other improvements within the Subleased Premises. Subtenant shall repair all
damage caused by removal of Subtenant’s movable equipment or furniture or the
removal of any Alterations permitted or required by Landlord, all as provided in
this Sublease. Notwithstanding anything to the contrary in this Sublease or the
Overlease, as incorporated herein, in no event shall Subtenant have any
obligation to remove any Alterations existing in, on or about the Building or
Premises that were not constructed by Subtenant or that were existing as of the
Early Access Date.

22. LANDLORD’S COVENANTS. Landlord shall (i) perform and observe all of the
terms and conditions of the Overlease as “Lessee” thereunder, except as
otherwise set forth in this Sublease; (ii) not modify, amend or waive any
provisions thereof, or make any election, exercise any option, right or remedy,
or grant any consent or approval thereunder, or terminate the Overlease without,
in each instance, Subtenant’s prior written consent, which consent shall not be
unreasonably withheld, denied or conditioned and which consent shall be deemed
granted if Subtenant fails to respond, within five (5) business days following
receipt or refusal to accept

 

13



--------------------------------------------------------------------------------

receipt, to Landlord’s written notice requesting Subtenant’s consent (which
notice shall be given only by certified mail, postage pre-paid, return receipt
requested); provided, however, that if any such modification, amendment or
waiver would increase Subtenant’s monetary obligations under this Sublease, or
otherwise materially increase Subtenant’s obligations, or materially decrease
Subtenant’s rights under this Sublease (including, without limitation, by
termination of the Overlease), then Subtenant shall have the right to withhold
its consent in Subtenant’s sole and absolute discretion, and further provided in
such instance that that Subtenant’s consent shall be deemed withheld if
Subtenant fails to respond, within five (5) business days following receipt or
refusal to accept receipt, to Landlord’s written notice requesting Subtenant’s
consent (which notice shall be given only by certified mail, postage pre-paid,
return receipt requested).

22. ALTERATIONS.

(a) To the extent not reasonably anticipated by Landlord to be allocated to
Alterations to be performed by or on behalf of Landlord (as opposed to
Alterations to be performed by or on behalf of other subtenants in the
Building), Subtenant shall be entitled to not less than Subtenant’s
Proportionate Share of the $100,000, non-Overlandlord consent alteration amount
(as set forth in Section 6.03 of the Overlease) during each year of the Term.

(b) Notwithstanding any provision of this Sublease to the contrary, if
Overlandlord agrees in writing that any Alterations installed by Subtenant may
remain in the Subleased Premises upon the expiration of the Sublease, Landlord
shall have no right to require Subtenant to remove those Alterations upon the
expiration or earlier termination of the Sublease unless such expiration or
earlier termination in connection with a default by or on behalf of Subtenant.

[signatures on following page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

 

LANDLORD:     NUANCE COMMUNICATIONS, INC.       By:   /s/ Richard S. Palmer    
  Name:   Richard S. Palmer       Its:   SVP SUBTENANT:     SERENA SOFTWARE,
INC.       By:   /s/ Robert Pender Jr.       Name:   Robert Pender Jr.      
Its:   CFO, SVP

 

15



--------------------------------------------------------------------------------

SCHEDULE 4

FIXED RENT SCHEDULE

 

Year

   Annual Fixed
Rent     Monthly Fixed
Rent

March 1, 2008 thru
February 28, 2009

   $ 261,855.40     $ 21,821.28

March 1, 2009 thru
February 28, 2010

   $ 261,855.40     $ 21,821.28

March 1, 2010 thru
February 28, 2011

   $ 272,010.28     $ 22,667.52

March 1, 2011 thru
February 28, 2012

   $ 282,469.80     $ 23,539.15

March 1, 2012 thru
July 31, 2012

   $ 122,184.63 *   $ 24,436.93

 

* -Prorated amount based on a five (5) months partial year.



--------------------------------------------------------------------------------

EXHIBIT A

OVERLEASE

[attached]



--------------------------------------------------------------------------------

EXHIBIT B

PLAN OF SUBLEASED PREMISES

[attached]



--------------------------------------------------------------------------------

EXHIBIT C

PLAN OF FIRST FLOOR SHOWING THE PUBLIC LOBBY

[attached]